



 
Exhibit 10.15
 
RVUE HOLDINGS, INC.
 
NOMINATING AND GOVERNANCE COMMITTEE CHARTER
 
PURPOSE
 
The Nominating and Governance Committee (the "Committee") is appointed by the
Board of Directors (the "Board") of RVue Holdings, Inc. (the "Company") for the
following purposes:
 
 
A.
To identify individuals who are qualified to serve on the Company's Board based
on criteria approved by the Board.

 
 
B.
To recommend for selection by the Board the director nominees for the next
annual meeting of the shareholders or at any such time that there is a vacancy
on the Board.

 
 
C.
To advise the Board with respect to Board and composition, procedures and
committees and corporate governance principles applicable to the Company

 
 
D.
Oversee, in concert with the Audit Committee, compliance rules, regulations and
ethical standards for the Company's directors, officers and employees, including
corporate governance issues and practices.

 
STRUCTURE AND OPERATIONS
 
 
A.
Composition and Qualification

 
The Committee shall be comprised of one or more directors (including a
Chairperson), all of whom shall be "independent directors," as such term is
defined in the rules and regulations of The Nasdaq Stock Market.
 
 
B.
Appointment and Removal

 
The members of the Committee shall be appointed by the Board and shall serve at
the pleasure of the Board or until such member's successor is duly elected and
qualified or until such member's earlier death, resignation or removal. The
members of the Committee may be removed at any time, with or without cause, by a
majority vote of the Board.
 
 
C.
Chairperson

 
Unless a Chairperson of the Committee is determined by the Board, the members of
the Committee shall designate a Chairperson of the Committee by majority vote.
 


1

--------------------------------------------------------------------------------


 
MEETINGS
 
The Committee shall meet with such frequency, and at such times, as may be
necessary, but at least once each year, to enable it to fulfill its
responsibilities under this Charter. The Committee shall meet at the call of its
Chairperson or a majority of its members. The Committee may meet by telephone
conference call or by any other means permitted by law or the Company's Bylaws.
A majority of the members of the Committee shall constitute a quorum. The
Committee shall act on the affirmative vote of a majority of members present at
a meeting at which a quorum is present. Subject to the Company's Bylaws, the
Committee may act by unanimous written consent of all members in lieu of a
meeting. The Committee shall determine its own rules and procedures, including
designation of a chairperson pro tempore in the absence of the Chairperson, and
designation of a secretary. The secretary need not be a member of the Committee
and shall attend Committee meetings and prepare minutes. The Secretary of the
Company shall be the Secretary of the Compensation Committee unless the
Committee designates otherwise. The Committee shall keep written minutes of its
meetings, which shall be recorded or filed with the books and records of the
Company. Any member of the Board shall be provided with copies of such Committee
minutes if requested.
 
 
The Committee shall meet at least annually with the Company's General Counsel to
discuss matters consistent with those set forth in Section IV of this Charter.
In addition, as the Committee finds it necessary or desirable, it shall meet
from time to time with management, internal and external auditors and other
Company officials and employees to assess the Company's state of compliance.
 
 
All nonmanagement directors who are not members of the Committee may observe
meetings of the Committee. The Committee may ask members of management,
employees, outside counsel, or others whose advice and counsel are relevant to
the issues then being considered by the Committee to attend any meetings (or a
portion thereof) and to provide such pertinent information as the Committee may
request. The Committee shall have authority to delegate any of its
responsibilities to one or more subcommittees as the Committee may from time to
time deem appropriate. The Committee may also exclude from its meetings any
persons not on the Committee it deems appropriate in order to carry out its
responsibilities.
 
 
The Chairperson of the Committee shall be responsible for leadership of the
Committee, including preparing the agenda which shall be circulated to the
members prior to the meeting date, presiding over Committee meetings, making
Committee assignments and reporting the Committee's actions to the Board.
Following each of its meetings, the Committee shall deliver a report on the
meeting to the Board, including a description of all actions taken by the
Committee at the meeting.
 
2

--------------------------------------------------------------------------------


 
DUTIES AND POWERS
 
The following functions shall be the common recurring activities of the
Committee in carrying out its responsibilities outlined in Section I of this
Charter. These functions should serve as a guide with the understanding that the
Committee may carry out additional functions and adopt additional policies and
procedures as may be appropriate in light of changing business, legislative,
regulatory, legal or other conditions, or as requested by the Board. The
Committee shall also carry out any other responsibilities and duties delegated
to it by the Board from time to time related to the purposes of the Committee
outlined in Section I of this Charter, provided that the Committee may perform
any other activities consistent with this Charter, the Company's Bylaws and all
applicable laws and stock exchange listing standards, as the Committee deems
necessary or appropriate.
 
The Committee, in discharging its role, is empowered to study or investigate any
matter of interest or concern that the Committee deems appropriate and to
authorize reports and analyses necessary for the Committee to properly discharge
its responsibilities. The Committee shall have the authority to retain outside
legal, accounting or other advisors for this purpose, including the authority to
approve the fees payable to such advisors and any other terms of retention. The
Company will provide for appropriate funding, as determined by the Committee,
for payment of any such investigations, studies, reports and analyses and the
compensation to any accounting firm, legal counsel or other advisors retained by
the Committee. The Committee shall have the power and authority to interpret
this Charter and make any determinations as to whether any act taken has been
taken in compliance with the terms hereof.
 
The principal functions of the Committee are set forth below.
 
Board Candidates and Nominees
 
 
a.
To establish procedures for evaluating the suitability of, and interviewing,
potential director nominees proposed by management or shareholders.

 
 
b.
To recommend to the Board the director nominees for election by the stockholders
or appointment by the Board, as the case may be, pursuant to the Bylaws of the
Company, which recommendations shall be consistent with the Board's criteria for
selecting new directors. Such criteria include the possession of such knowledge,
experience, skills, expertise and diversity so as to enhance the Board's ability
to manage and direct the affairs and business of the Company, including, when
applicable, to enhance the ability of committees of the Board to fulfill their
duties and/or to satisfy any independence requirements imposed by applicable
law, regulation or stock exchange listing requirement.

 
 
c.
To review the suitability for continued service as a director of each Board
member when his or her term expires and when he or she has a significant change
in status, including but not limited to an employment change, and to recommend
whether or not the director should be re-nominated.

 
 
d.
The Committee shall consider recommendations of director nominees by
shareholders and establish procedures for shareholders to submit recommendations
to the Committee.

 
 
e.
The Committee shall review and update the criteria for Board membership set
forth herein.

 
 
3

--------------------------------------------------------------------------------


Board Composition and Procedures
 
 
a.
To review annually with the Board the composition of the Board as a whole and to
recommend, if necessary, measures to be taken so that the Board reflects the
appropriate balance of knowledge, experience, skills, expertise and diversity
required for the Board as a whole and contains at least the minimum number of
independent directors required by applicable law, regulation or stock exchange
listing requirement.

 
 
b.
To review periodically the size of the Board and to recommend to the Board any
appropriate changes.

 
 
c.
To make recommendations on the frequency and structure of Board meetings.

 
 
d.
The Committee shall be responsible for overseeing the evaluation of the Board as
a whole and the management of the Company, including the Chief Executive Officer
of the Company. The Committee shall establish procedures to allow it to exercise
this oversight function.

 
 
e.
To make recommendations concerning any other aspect of the procedures of the
Board that the Committee considers warranted, including but not limited to
procedures with respect to the waiver by the Board of any Company rule,
guideline, procedure or corporate governance principle.

 
Board Committees
 
 
a.
To make recommendations to the Board regarding the size and composition of each
standing committee of the Board of Directors, including the identification of
individuals qualified to serve as members of a committee, including the
Committee, and to recommend individual directors to fill any vacancy that might
occur on a committee, including the Committee.

 
 
b.
To monitor the functioning of the committees of the Board and to make
recommendations for any changes, including the creation and elimination of
committees.

 
 
c.
To review annually committee assignments and the policy with respect to the
rotation of committee memberships and/or chairpersonships, and to report any
recommendations to the Board.

 
 
d.
To recommend that the Board establish such special committees as may be
desirable or necessary from time to time in order to address ethical, legal or
other matters that may arise. The Committee's power to make such a
recommendation under this Charter shall be without prejudice to the right of any
other committee of the Board, or any individual director, to make such a
recommendation at any time.

 
4

--------------------------------------------------------------------------------


Corporate Governance and Governance Oversight
 
 
a.
To recommend to the Board a set of corporate governance principles for the
Company, which shall be consistent with any applicable laws, regulations and
listing standards; to review at least annually the corporate governance
principles adopted by the Board to assure that they are appropriate for the
Company and comply with the requirements of Nasdaq; and to recommend any
desirable changes to the Board. At a minimum, the corporate governance
principles developed and recommended by the Committee shall address the
following:

 
 
i.
Director qualification standards. The qualification standards established by the
Committee must reflect at a minimum the independence requirements of Nasdaq. The
Committee shall also develop policies regarding director tenure, retirement,
removal and succession, and shall consider whether it is in the best interest of
the Company to limit the number of corporate boards on which a director may
serve.

 
 
ii.
Director responsibilities.

 
 
iii.
Director access to management and, as necessary and appropriate, independent
advisors.

 
 
iv.
Director orientation and continuing education.

 
 
b.
The Committee shall, as it deems appropriate, recommend or approve revisions to
the policies, procedures and administration of the Company, including, without
limitation, the employee handbook, the Code of Conduct and other corporate
governance standards.

 
 
c.
The Committee shall address governance and compliance issues (including
investigation of allegations of misconduct) as such issues arise (except to the
extent the Audit Committee addresses same).

 
 
d.
Without limiting the generality of the preceding paragraph, the Committee shall
address any proposed related party transactions, conflicts of interest and any
other transactions for which independent review is necessary or desirable to
achieve the highest standards of corporate governance.

 
 
e.
The Committee shall review proposals by the Compensation Committee related to
directors' compensation.

 
ANNUAL PERFORMANCE EVALUATION
 
The Committee shall perform a review and evaluation, at least annually, of the
performance of the Committee and its members, including by reviewing the
compliance of the Committee with this Charter. In addition, the Committee shall
review and reassess, at least annually, the adequacy of this Charter and
recommend to the Board any improvements to this Charter that the Committee
considers necessary or valuable. The Committee shall conduct such evaluations
and reviews in such manner, as it deems appropriate.
 
Adopted on May 13, 2010.
 
 
5

--------------------------------------------------------------------------------




 